NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE UNITED STATES,
Petition,er.
Misce11aneous Docket No. 992
On Petition for Writ of Mandamus to the United
States Court of Federal C1aims in case no. 09-GV-'793,
Judge Edward J. Damich.
ON PETITION
Before PROST, Circuit Judge.
O R D E R
'I‘he United States submits a petition for a writ of
mandamus to vacate the orders of the United States
Court of Federa1 Claims granting Panasonic Communica-
tions Corporation of America’s motion to compel discov-
ery, and a motion for a stay of proceedings
Upon consideration thereof,
IT ls OR;oERED THA'1‘:

IN RE UNITED STATES 2
(1) Panasonic is directed to respond no later than
Ju1y 22, 2011.
(2) The Court of Federa1 Claims’ directive that the
United States comply with Panasonic’s discovery requests
is temporarily stayed pending review of the petition.
FOR THE COURT
 7  /s/ J an H0rbaly
Date J an Horbaly `
Clerk
cc: Jonathan S. Cohen, Esq.
Daniel John Dunn, ESq. " -
C1erk, United States Court Of Federal Claim_s
319 d
F
u.s. count ¢llFEr'?PEALs FOR
'rHE FEnERAL cu=<curr
JUL 0 7 2011
.IAN HDRBALY
C|.EH(